UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID HALL CRUM, )
)

Petitioner, )

)

V. ) Civil Action No.: 19-cv-03769 (UNA)

)

UNITED STATES OF AMERICA, )
)

Respondent. )

MEMORANDUM OPINION

 

This matter is before the court on its initial review of petitioner’s pro se petition for habeas
corpus relief and application for leave to proceed in forma pauperis. Petitioner’ s in forma pauperis
application will be granted and his petition will be dismissed without prejudice for lack of
jurisdiction.

Petitioner is a prisoner incarceratéd at the Beckley Federal Correctional Institution, located
in Beaver, West Virginia. He alleges that, on multiple occasions, United States Attorneys have
improperly applied sentencing enhancements to his convictions in the Superior Court of the
District of Columbia. He alleges that this misapplication is based on false information contained
in “faulty records.” He states that improper enhancements were applied as recently as October
2019. See United States v. Crum, No. 2018 CF1 000667 (D.C. Super. Ct. filed Jan. 12, 2018).
Petitioner also states that he has an existing and active post-conviction matter before the District
of Columbia Court of Appeals, challenging the continued use of said records. See Crum v. United
States, 18-CO-1205 (D.C. filed Nov. 13, 2018).

Petitioner requests that this court assess his sentencing enhancements “being used illegally,

and Judge Beck, allowing it, recently[.]” See Crum, No. 2018 CF1 000667 (Oct. 15, 2019
sentencing, Beck, Ronna L.) He requests a hearing and a recalculation of his sentence. As a
general rule, applicable here, this court lacks jurisdiction to review the decisions of the Superior
Court. See Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied, 513 U.S.
1150 (1995) (relying on District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482
(1983)); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)). Such is the province of the
District of Columbia Court of Appeals.

Furthermore, unlike prisoners convicted in state courts or in a United States district court,
“District of Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is shown
that] the local remedy is inadequate or ineffective to test the legality of his detention.” Garris v.
Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (internal footnote and quotation marks omitted); see
Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (“In order to collaterally attack his
sentence in an Article III court a District of Columbia prisoner faces a hurdle that a federal prisoner
does not.”). Petitioner’s recourse lies, if at all, in the Superior Court under D.C. Code § 23-110.
See Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998); Byrd, 119 F.3d at 36-7 (“Since
passage of the Court Reform Act [in 1970][] . . . a District of Columbia prisoner seeking to
collaterally attack his sentence must do so by motion in the sentencing court — the Superior Court
— pursuant to D.C. Code § 23-110.”). Section 23-110 states:

[an] application for a writ of habeas corpus in behalf of a prisoner who is
authorized to apply for relief by motion pursuant to this section shall not
be entertained by ... any Federal... court if it appears ... that the Superior
Court has denied him relief, unless it also appears that the remedy by
motion is inadequate or ineffective to test the legality of his detention.
D.C. Code § 23-110(g). The local statute “divests federal courts of jurisdiction to hear habeas

petitions by prisoners who could have raised viable claims pursuant to § 23-110(a).” Williams v.

Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009).
Petitioner has not claimed, let alone shown, that his local remedy is inadequate to address
his grounds for relief. In fact, petitioner himself points out the necessity to exhaust his state
remedies and draws attention to his pending matter before the D.C. Court of Appeals, which
appears to involve many; if not all, of the same issues raised here. Additionally, to the extent
petitioner raises new challenges to the enhancements applied in No. 2018 CF1 000667, he must
first do so in the sentencing court. See D.C. Code § 23-110.

Thus, this habeas action will be dismissed without prejudice for want of jurisdiction. A
separate order accompanies this memorandum opinion.

Ay

United States DiStrict Judge
Date: \|29[7%
